Exhibit 10.35

 

1155 Metcalfe Street, Suite 800   

LOGO [g264660ex10_35header.jpg]

Montréal, Québec H3B 5H2 Canada    T 514 875-2160 abitibibowater.com   

June 9, 2011

Mr. Pierre Laberge

164 Denis-Veronneau

Boucherville, Quebec

J4B 7N2

Re: Employment Agreement between Pierre Laberge and AbitibiBowater Inc.

Dear Pierre,

This letter will serve to confirm your position of Senior Vice President, Human
Resources and Public Affairs of AbitibiBowater Inc. effective June 9, 2011, and
reporting to the undersigned.

The terms and conditions of your employment are as follows

 

Location:    Montreal, Quebec, Canada Effective Date:    June 9, 2011
Compensation:    Your annual base salary will be US$275,000 Job Grade:    43
Short-Term Incentive Plan    (STIP):You will continue to be eligible to
participate in the 2011 short-term incentive plan prorated to your promotion
date (June 9, 2011) with a new target level of 100% of base salary. Prior to
this date, your target remains unchanged at 50%. Long-Term Incentive Plan   
(LTIP):You will continue to be eligible to participate in the Company’s
long-term incentive plan and to receive grants under such plan, as determined by
the Board of Directors from time to time, at its discretion. You will be
eligible to an annual grant equivalent to 125% of your annual base salary.

Other benefits:

As per policy, you will continue to be eligible to participate in the
AbitibiBowater benefits program and your vacation eligibility remains unchanged.



--------------------------------------------------------------------------------

1155 Metcalfe Street, Suite 800

Montréal, Québec H3B 5H2 Canada

T 514 875-2160 abitibibowater.com

   LOGO [g264660ex10_35header.jpg]

Defined contributions (DC) retirement program for executive employees:

As regards pension benefits, you will continue to be eligible to participate in
the Company’s defined contributions (DC) retirement program for executive
employees comprised of a registered DC plan and a supplemental retirement
executive plan (DC SERP) at the following new levels of contribution:

 

    

Employee Contributions

 

Company Contributions

      

5% of eligible earnings*

 

20.5% of eligible earnings

 

 

* Up to the US compensation limit currently set at US$245,000

 

Perquisite allowance:   You will be eligible to a perquisite allowance of
US$12,000 per year, parking, as well as a complete annual medical examination.

Congratulations and I look forward to your leadership.

 

/s/ Richard Garneau Richard Garneau President and Chief Executive Officer

To indicate your acceptance of this employment offer, please sign in the space
provided below and return an original to Julie McMahon by June 15, 2011.

I have read the present employment agreement and hereby accept the terms and
conditions of my employment contract with AbitibiBowater Inc. as described
herein.

 

/s/ Pierre Laberge

    Pierre Laberge     June 15, 2011

/pf